Case 20-41308      Doc 152     Filed 03/16/20 Entered 03/16/20 18:14:33          Main Document
                                          Pg 1 of 32



                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.


                                 CERTIFICATE OF SERVICE

        I, Kelsey L. Gordon, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
 11 cases.

        On March 13, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served by the method set forth on the Master Service List
 attached hereto as Exhibit A:

    •    Interim Order (A) Authorizing Debtors to Pay Prepetition Claims of Trade and Lien
         Claimants and Authorizing Payment Procedures Related Thereto, (B) Authorizing
         Debtors to Pay Royalty and Leasehold Claims, (C) Granting Administrative Expense
         Priority Status to Outstanding Orders, and (D) Granting Related Relief [Docket No. 115]
         (the “Interim Vendors Order”)

    •    Interim Order (A) Authorizing the Debtors to Maintain Existing Customer Programs and
         Honor Certain Prepetition Obligations Related Thereto and (B) Granting Related Relief
         [Docket No. 116] (the “Interim Customer Programs Order”)

    •    Interim Order (A) Authorizing the Debtors to (I) Perform under Existing Coal Sale
         Contracts in the Ordinary Course of Business and (II) Enter into and Perform under New
         Coal Sale Contracts in the Ordinary Course of Business and (B) Granting Related Relief
         [Docket No. 117] (the “Interim Coal Contract Order”)

    •    Interim Order (A) Authorizing Debtors to Continue and Renew Surety Bond Program and
         (B) Granting Related Relief [Docket No. 118] (the “Interim Surety Bond Order”)

    •    Interim Order (A) Authorizing the Debtors to (I) Maintain, Continue, and Renew Their
         Existing Insurance Program and (II) Honor Certain Prepetition Obligations in Respect
         Thereof and (B) Granting Related Relief [Docket No. 119] (the “Interim Insurance
         Order”)
Case 20-41308      Doc 152     Filed 03/16/20 Entered 03/16/20 18:14:33            Main Document
                                          Pg 2 of 32


    •   Interim Order (A) Authorizing Payment of Prepetition Taxes and Fees and (B) Granting
        Related Relief [Docket No. 120] (the “Interim Tax Order”)

    •   Interim Order Determining Adequate Assurance of Payment for Future Utility Services
        [Docket No. 121] (the “Interim Utilities Order”)

    •   Order (A) Establishing Procedures for Interim Compensation and Reimbursement of
        Expenses of Retained Professionals and (B) Granting Related Relief [Docket No. 122]

    •   Order Granting Leave to Exceed the Page Limitations in Their First Day Motions
        [Docket No. 125]

    •   Order (A) Scheduling Expedited Hearings on Certain First Day Motions and
        Applications, (B) Approving the Form and Manner of Notice Thereof , and (C) Granting
        Related Relief [Docket No. 126] (the “Expedited Hearing Order”)

    •   Notice of Second Day Hearing [Docket No. 128] (the “Second Day Hearing Notice”)

        At my at my direction and under my supervision, employees of Prime Clerk caused the
 following document to be served (1) on March 13, 2020 via first class mail on the Hard Copy
 Master Service List attached hereto as Exhibit B; and (2) on March 16, 2020 via email on the
 Email Master Service List attached hereto as Exhibit C:

    •   Order Authorizing the Employment of Certain Ordinary Course Professionals
        [Docket No. 123] (the “Ordinary Course Professionals Order”)

        On March 13, 2020, at my direction under my supervision, employees of Prime Clerk
 caused:
    • the Interim Vendors Order, the Interim Customers Programs Order, the Interim Insurance
        Order, the Interim Tax Order, the Interim Utilities Order, the Ordinary Course
        Professionals Order, the Expedited Hearing Order, and the Second Day Hearing Notice to
        be served via first class mail on the Banks Service List attached hereto as Exhibit D.

    •   the Interim Coal Contracts Order, the Expedited Hearing Order, and the Second Day
        Hearing Notice to be served via first class mail on the Coal Contracts Notice Parties
        Service List attached hereto as Exhibit E.

    •   the Interim Surety Bond Order, the Expedited Hearing Order, and the Second Day
        Hearing Notice to be served via first class mail on the Obligee Notice Parties Service List
        attached hereto as Exhibit F.

    •   the Interim Surety Bond Order, the Interim Insurance Order, the Expedited Hearing
        Order, and the Second Day Hearing Notice to be served via first class mail on the
        Reschini Agency Inc, 922 Philadelphia Street, PO Box 449, Indiana, PA 15701.



                                                 2
Case 20-41308      Doc 152     Filed 03/16/20 Entered 03/16/20 18:14:33             Main Document
                                          Pg 3 of 32


    •   the Interim Insurance Order, Expedited Hearing Order, and Second Day Hearing Notice
        to be served via first class mail (1) AON Risk Services Central Inc., PO Box 955816, St.
        Louis, MO 63195-5816; (2) AON Consulting Inc. (NJ), PO Box 95135, Chicago, IL
        60694-5135; and (3) BankDirect Capital Finance, P.O. Box 660448, Dallas, TX 75266-
        0448.

    •   the Interim Tax Order, the Expedited Hearing Order, and the Second Day Hearing Notice
        to be served via first class mail on the Taxing Authorities Service List attached hereto as
        Exhibit G.

    •   the Interim Utilities Order, the Expedited Hearing Order, and the Second Day Hearing
        Notice to be served via first class mail on the Utilities Service List attached hereto as
        Exhibit H.

    •   the Ordinary Course Professionals Order, the Expedited Hearing Order, and the Second
        Day Hearing Notice to be served via first class mail on the Ordinary Course Professionals
        Service List attached hereto as Exhibit I.

          At my direction and under my supervision, employees of Prime Clerk caused the Interim
 Surety Bond Order, the Expedited Hearing Order, and the Second Day Hearing Notice to be
 served via first class mail on March 13, 2020; and the Interim Insurance Order to be served via
 first class on March 16, 2020 on the Insurance Parties Service List attached hereto as Exhibit J.


 Dated: March 16, 2020
                                                               /s/ Kelsey L. Gordon
                                                               Kelsey L. Gordon
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on March 16, 2020, by Kelsey L. Gordon
 proved to me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ PAUL PULLO
 Notary Public, State of New York
 No. 01PU6231078
 Qualified in Nassau County
 Commission Expires November 15, 2022




                                                 3                                        SRF 40618-40666
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 4 of 32


                                    Exhibit A
                                                                                           Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below
                    DESCRIPTION                                    NAME                                ADDRESS                                                                        EMAIL    METHOD OF SERVICE
                                                                                    Attn: Ira Dizengoff and Brad Kahn
Counsel to the Ad Hoc First Lien Group and the                                      1 Bryant Park                                   idizengoff@akingump.com
DIP Lenders                                    Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                               bkahn@akingump.com                                        Email
                                                                                    Attn: Richard W. Engel, Jr., John G. Willard,
                                                                                    Kathyrn Redmond                                 rengel@atllp.com
Proposed Counsel to the Debtors and Debtors                                         7700 Forsyth Boulevard, Suite 1800              jwillard@atllp.com
in Possession                                  Armstrong Teasdale, LLP              St. Louis MO 63105                              kredmond@atllp.com                                        Email




                                                                                                                                                                   Case 20-41308
                                                                                    Attn: Brian A. Glasser
                                                                                    209 Capitol Street
Counsel to Reserves                            Bailey & Glasser LLP                 Charleston WV 25301                                                                                       First Class Mail
                                                                                    Attn: Luther J. Grafe
                                                                                    11191 Illinois Route 185
Top 20 Unsecured Creditor                      Bankdirect Capital Finance           Hillsboro IL 62049                              lgrafe@bankdirectcapital.com                              Email
                                                                                    Attn: Christopher P. Schueller and Timothy
                                                                                    Palmer
                                                                                    Union Trust Building




                                                                                                                                                                   Doc 152
                                                                                    501 Grant Street, Suite 200                     christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)   Buchanan Ingersoll & Rooney PC       Pittsburgh PA 15219‐4413                        timothy.palmer@bipc.com                                   Email
                                                                                    Attn: Thomas H. Riske, Esq., Christopher J.
                                                                                    Lawhorn, Esq.
                                                                                    120 South Central Avenue




                                                                                                                                               Filed 03/16/20 Entered 03/16/20 18:14:33
Counsel to Javelin Global Commodities (UK)                                          Ste. 1800
Ltd.                                           Carmody MacDonald P.C.               St. Louis MO 63105                              thr@carmodymacdonald.com                                  Email
                                                                                    Attn: Ronald Hewitt
                                                                                    The New York Times Building
                                                                                    620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington) Covington & Burling LLP               New York NY 10018‐1405                          rhewitt@cov.com                                           Email




                                                                                                                                                          Pg 5 of 32
                                                                                    Attn: Steve McCullick
                                                                                    9150 96th Avenue
Top 20 Unsecured Creditor                      Dewind One Pass Trenching LLC        Zeeland MI 49464                                steve@dewindonepass.com                                   Email
                                                                                    Attn: Nick Johnson
                                                                                    P.O Box 403943
Top 20 Unsecured Creditor                      Fabick Mining Inc                    Atlanta GA 30384‐3943                           nicholas.johnson@fabickmining.com                         Email
                                                                                    Attn: Shawn Collins
                                                                                    PO Box 1106
Top 20 Unsecured Creditor                      Flanders Electric Motor Service      Marion IL 62959                                 scollins@flandersinc.com                                  Email
                                                                                    Attn: President or General Counsel
                                                                                    One Metropolitan Square , 211 North
                                                                                    Broadway
                                                                                    Suite 2600
Debtors                                        Foresight Energy LP                  St. Louis MO 63102                                                                                        First Class Mail




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308‐659                                                            Page 1 of 5
                                                                                      Exhibit A
                                                                                  Master Service List
                                                                               Served as set forth below
                  DESCRIPTION                                   NAME                              ADDRESS                                                           EMAIL    METHOD OF SERVICE
                                                                               Attn: Steve Williams
                                                                               P.O Box 952121
Top 20 Unsecured Creditor                    Fuchs Lubricants Co               St Louis MO 63195‐2121             Steve.Williams@fuchs.com                                  Email
                                                                               Attn: John Richards
                                                                               P.O Box 71735
Top 20 Unsecured Creditor                    Heritage Cooperative Inc          Chicago IL 60694‐1735              jrichards@heritagecooperative.com                         Email
                                                                               Centralized Insolvency Operation




                                                                                                                                                 Case 20-41308
                                                                               2970 Market Street
                                                                               Mail Stop 5 Q30 133
Internal Revenue Service                     Internal Revenue Service          Philadelphia PA 19104‐5016                                                                   First Class Mail
                                                                               Centralized Insolvency Operation
                                                                               Insolvency 5334 STL
                                                                               P.O. Box 7346
Internal Revenue Service                     Internal Revenue Service          Philadelphia PA 19101‐7346                                                                   First Class Mail
                                                                               Attn: Jeff Hurt
                                                                               29425 Chagrin Blvd., Suite 300




                                                                                                                                                 Doc 152
Top 20 Unsecured Creditor                    International Belt Sales LLC      Pepper Pike OH 44122               JEFFREYCHURT@aol.com                                      Email
                                                                               Attn: William Baker
                                                                               P.O Box 4835
Top 20 Unsecured Creditor                    Irwin Mine And Tunneling Supply   Evansville IN 47724                wbaker@irwincar.com                                       Email
                                                                               Attn: Jay Bazemore




                                                                                                                             Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                               P.O Box 465
Top 20 Unsecured Creditor                    Jabo Supply Corporation           West Frankfort IL 62896            jbazemore@jabosupply.com                                  Email
                                                                               Attn: Tony Calandra
                                                                               P.O Box 603800
Top 20 Unsecured Creditor                    Jennchem Mid‐West                 Charlotte NC 28260‐3800            tcalandra@jennmar.com                                     Email
                                                                               Attn: Tony Calandra




                                                                                                                                        Pg 6 of 32
                                                                               P.O Box 603800
Top 20 Unsecured Creditor                    Jennmar of West Kentucky Inc.     Charlotte NC 28260‐3800            tcalandra@jennmar.com                                     Email
                                                                               Attn: Tony Calandra
                                                                               P.O Box 405655
Top 20 Unsecured Creditor                    Jennmar Services                  Atlanta GA 30384‐5655              tcalandra@jennmar.com                                     Email
                                                                               Attn: Nick Johnson
                                                                               364 Libson Street
Top 20 Unsecured Creditor                    John Fabick Tractor Company       Canfield OH 44406‐0369             nicholas.johnson@fabickmining.com                         Email
                                                                               Attn: Nick Johnson
                                                                               PO Box 369
Top 20 Unsecured Creditor                    John Fabick Tractor Company       Canfield OH 44406‐0369             nicholas.johnson@fabickmining.com                         Email
                                                                               Attn: Dan Spears
                                                                               P.O Box 504794
Top 20 Unsecured Creditor                    Joy Global Conveyors Inc          St Louis MO 63150‐4794             dan.spears@mining.komatsu                                 Email




                                                                                                                                                 Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308‐659                                                         Page 2 of 5
                                                                                           Exhibit A
                                                                                       Master Service List
                                                                                    Served as set forth below
                   DESCRIPTION                                       NAME                              ADDRESS                                                                    EMAIL    METHOD OF SERVICE
                                                                                    Attn: Dan Spears
                                                                                    P.O Box 504794
Top 20 Unsecured Creditor                     Joy Global Undergound Mining LLC      St. Louis MO 63150‐4794                     dan.spears@mining.komatsu                                 Email
                                                                                    Attn: Daniel I. Waxman
Counsel to Indemnity National Insurance                                             340 S. Broadway, Suite 100
Company                                       Kewa Financial Inc.                   Lexington KY 40508                          diw@kewafinancial.com                                     Email
                                                                                    Attn: Nicole L. Greenblatt




                                                                                                                                                               Case 20-41308
                                                                                    601 Lexington Avenue
Counsel to Murray Energy Corporation          Kirkland & Ellis LLP                  New York NY 10022                                                                                     First Class Mail
                                                                                    Attn: Wendi Alper‐Pressman
Counsel to Natural Resource Partners L.P., WPP                                      Pierre Laclede Center
LLC, HOD LLC, Independence Land Company,                                            7701 Forsyth Boulevard                      wpressman@lathropgpm.com
LLC, and Williamson Transport LLC              Lathrop GPM LLP                      Clayton MO 63105                            wendi.alper‐pressman@lathropgpm.com                       Email
                                                                                    Attn: General Counsel
                                                                                    48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)   Lord Securities Corporation           New York NY 10043                                                                                     First Class Mail




                                                                                                                                                               Doc 152
                                                                                    Attn: Dave Mayo, Todd Thompson
                                                                                    P.O Box 28330                               david.mayo@mayowv.com
Top 20 Unsecured Creditor                     Mayo Manufacturing Co Inc             St. Louis MO 63146                          todd.thompson@mayowv.com                                  Email

                                                                                    Attn: Dennis F. Dunne and Parker Milender




                                                                                                                                           Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                    55 Hudson Yards                             ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group         Milbank LLP                           New York NY 10001                           pmilender@milbank.com                                     Email
                                                                                    Attn: Bob Purvis
                                                                                    2853 Ken Gray Blvd.
                                                                                    Suite 4
Top 20 Unsecured Creditor                     Mine Supply Company                   West Frankfort IL 62896                     bob.purvis@purvisindustries.com                           Email




                                                                                                                                                      Pg 7 of 32
                                                                                    Attn: Patrick D. Cloud
                                                                                    P.O Box 742784
Top 20 Unsecured Creditor                     Mt Olive & Staunton Coal Co Trust     Atlanta GA 30374‐2784                       pcloud@heylroyster.com                                    Email
                                                                                    Attn: President or General Counsel
                                                                                    5260 Irwin Road
Natural Resource Partners L.P.                Natural Resource Partners L.P.        Huntington WV 25705                                                                                   First Class Mail
                                                                                    Attn: Greg Wooten
                                                                                    372 Park Lane
Top 20 Unsecured Creditor                     Natural Resource Partners LLP         Herrin IL 62948                             gwooten@wpplp.com                                         Email
                                                                                    Attn: US Trustee
                                                                                    111 S. 10th Street
Office of the United States Trustee for the                                         Suite 6.353
Eastern District of Missouri                  Office of the United States Trustee   St. Louis MO 63102                          Carole.Ryczek@usdoj.gov                                   Email




                                                                                                                                                               Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                             Page 3 of 5
                                                                                                 Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below
                   DESCRIPTION                                  NAME                                         ADDRESS                                                                   EMAIL    METHOD OF SERVICE
                                                                                         Attn: Pedro Jimenez, Irena Goldstein
                                                                                         200 Park Ave                                pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                 Paul Hastings LLP                          New York NY 10166                           irenagoldstein@paulhastings.com                           Email
                                                                                         Attn: Paul M. Basta, Alice Belisle Eaton,
                                                                                         Samuel E. Lovett                            pbasta@paulweiss.com
Counsel to the Debtors and Debtors in         Paul, Weiss, Rifkind, Wharton & Garrison   1285 Avenue of the Americas                 aeaton@paulweiss.com
Possession                                    LLP                                        New York NY 10019                           slovett@paulweiss.com                                     Email




                                                                                                                                                                    Case 20-41308
                                                                                         Attn: Peter Freissle
                                                                                         P.O Box 827
Top 20 Unsecured Creditor                     Polydeck Screen Corporation                Pound VA 24279                              p.freissle@polydeck.com                                   Email
                                                                                         Attn: Pat Popicg
                                                                                         46226 National Road
Top 20 Unsecured Creditor                     R M Wilson Co Inc                          St Clairsville OH 43950                     ppopicg@rmwilson.com                                      Email
                                                                                         Attn: Bill Lawrence
                                                                                         610 Sneed Road
Top 20 Unsecured Creditor                     Rggs Land & Minerals                       Carbondale IL 62902                         blawrence@sginterests.com                                 Email




                                                                                                                                                                    Doc 152
                                                                                         Attn: Patricia I. Chen
                                                                                         Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                      Ropes & Gray                               Boston MA 02199‐3600                        patricia.chen@ropesgray.com                               Email
                                                                                         Attn: Secretary of the Treasury
Securities and Exchange Commission ‐                                                     100 F Street, NE




                                                                                                                                                Filed 03/16/20 Entered 03/16/20 18:14:33
Headquarters                                  Securities & Exchange Commission           Washington DC 20549                         secbankruptcy@sec.gov                                     Email
                                                                                         Attn: Bankruptcy Department
                                                                                         175 W. Jackson Boulevard
Securities & Exchange Commission ‐ Chicago    Securities & Exchange Commission ‐ Chicago Suite 900                                   secbankruptcy@sec.gov
Office                                        Office                                     Chicago IL 60604                            bankruptcynoticeschr@sec.gov                              Email
                                                                                         Attn: Christopher J. Gannon




                                                                                                                                                           Pg 8 of 32
                                                                                         P.O Box 890889
Top 20 Unsecured Creditor                     Snf Mining Inc                             Charlotte NC 28289‐0889                     cgannon@snfhc.com                                         Email
                                                                                         Attn: John Spoor
                                                                                         P.O Box 603800
Top 20 Unsecured Creditor                     State Electric Supply Co                   Charlotte NC 28260‐3800                     john.spoor@stateelectric.com                              Email
                                                                                         Attn: Bankruptcy Department
                                                                                         100 West Randolph Street
Attorney General for the State of Illinois    State of Illinois Attorney General         Chicago IL 60601                            webmaster@atg.state.il.us                                 Email
                                                                                         Attn: Bankruptcy Department
                                                                                         Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri    State of Missouri Attorney General         Jefferson City MO 65102                     attorney.general@ago.mo.gov                               Email
                                                                                         Attn: Bankruptcy Department
                                                                                         30 E. Broad St., 14th Floor
Attorney General for the State of Ohio        State of Ohio Attorney General             Columbus OH 43215                                                                                     First Class Mail




                                                                                                                                                                    Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                                   Page 4 of 5
                                                                                                 Exhibit A
                                                                                             Master Service List
                                                                                          Served as set forth below
                   DESCRIPTION                                        NAME                                    ADDRESS                                                                    EMAIL    METHOD OF SERVICE
                                                                                          Attn: Nicholas F. Kajon, Constantine D.
                                                                                          Pourakis, Andreas D. Milliaressis
                                                                                          485 Madison Avenue                           nfk@stevenslee.com
                                                                                          20th Floor                                   cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan     Stevens & Lee, P.C.                       New York NY 10022                            adm@stevenslee.com                                        Email
                                                                                          Attn: Fredrik Knutsen
                                                                                          150 West Main Street, Suite 1600




                                                                                                                                                                      Case 20-41308
Top 20 Unsecured Creditor                       T. Parker Host                            Norfolk VA 23510                             Fredrik.Knutsen@tparkerhost.com                           Email
                                                                                          Attn: Mark V. Bossi
                                                                                          One US Bank Plaza
Counsel to Ad Hoc First Lien Group              Thompson Coburn LLP                       St. Louis MO 63101                           mbossi@thompsoncoburn.com                                 Email
                                                                                          Attn: Henry Looney
                                                                                          P.O Box 71206
Top 20 Unsecured Creditor                       United Central Industrial Supply          Chicago IL 60694‐1206                        Henry.Looney@unitedcentral.net                            Email
                                                                                          Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                          Thomas Eagleton U.S. Courthouse




                                                                                                                                                                      Doc 152
United States Attorney’s Office for the Eastern United States Attorney’s Office for the   111 S. 10th Street, 20th Floor
District of Missouri                            Eastern District of Missouri              St. Louis MO 63102                                                                                     First Class Mail
                                                                                          Attn: Brian Miles, Fredrik Knutsen
                                                                                          P. O. Box 301749                             UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                       Us United Bulk Terminal                   Dallas TX 75303‐1749                         Fredrik.Knutsen@tparkerhost.com                           Email




                                                                                                                                                  Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                          Attn: David Wallace
                                                                                          P.O Box 74008932
Top 20 Unsecured Creditor                       Wallace Electrical Systems LLC            Chicago IL 60674‐8932                        Dwallace@wallaceelectricalsystems.com                     Email
                                                                                          Attn: David Wallace
                                                                                          P.O Box 74008932
Top 20 Unsecured Creditor                       Wallace Industrial LLC                    Chicago IL 60674‐8932                        Dwallace@wallaceelectricalsystems.com                     Email




                                                                                                                                                             Pg 9 of 32
                                                                                          Attn: Jennifer McLain McLemore, Michael D.
                                                                                          Mueller
Counsel to Natural Resource Partners L.P., WPP                                            200 South 10th Street
LLC, HOD LLC, Independence Land Company,                                                  Suite 1600                                   jmclemore@williamsmullen.com
LLC, and Williamson Transport LLC              Williams Mullen                            Richmond VA 23219                            mmueller@williamsmullen.com                               Email
                                                                                          Attn: Brandon Bonfig
                                                                                          50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                       Wilmington Trust National Assoc           Minneapolis MN 55402                         bbonfig@wilmingtontrust.com                               Email
                                                                                          Attn: Greg Wooten
                                                                                          372 Park Lane
Top 20 Unsecured Creditor                       Wpp LLC                                   Herrin IL 62948                              gwooten@wpplp.com                                         Email
                                                                                          Attn: John P. Brice
                                                                                          250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.     Wyatt, Tarrant & Combs, LLP               Lexington KY 40507‐1746                      jbrice@wyattfirm.com                                      Email




                                                                                                                                                                      Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308‐659                                                                   Page 5 of 5
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 10 of 32


                                    Exhibit B
                                   Case 20-41308   Doc 152     Filed 03/16/20 Entered 03/16/20 18:14:33            Main Document
                                                                          Pg 11 of 32
                                                                               Exhibit B
                                                                      Hard Copy Master Service List
                                                                        Served via first class mail
                 DESCRIPTION                                          NAME                                        ADDRESS             METHOD OF SERVICE
                                                                                                Attn: Brian A. Glasser
                                                                                                209 Capitol Street
Counsel to Reserves                            Bailey & Glasser LLP                             Charleston WV 25301                   First Class Mail
                                                                                                Attn: President or General Counsel
                                                                                                One Metropolitan Square , 211 North
                                                                                                Broadway
                                                                                                Suite 2600
Debtors                                        Foresight Energy LP                              St. Louis MO 63102                    First Class Mail
                                                                                                Centralized Insolvency Operation
                                                                                                2970 Market Street
                                                                                                Mail Stop 5 Q30 133
Internal Revenue Service                       Internal Revenue Service                         Philadelphia PA 19104-5016            First Class Mail
                                                                                                Centralized Insolvency Operation
                                                                                                Insolvency 5334 STL
                                                                                                P.O. Box 7346
Internal Revenue Service                       Internal Revenue Service                         Philadelphia PA 19101-7346            First Class Mail
                                                                                                Attn: Nicole L. Greenblatt
                                                                                                601 Lexington Avenue
Counsel to Murray Energy Corporation           Kirkland & Ellis LLP                             New York NY 10022                     First Class Mail
                                                                                                Attn: General Counsel
                                                                                                48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities) Lord Securities Corporation                         New York NY 10043                     First Class Mail
                                                                                                Attn: President or General Counsel
                                                                                                5260 Irwin Road
Natural Resource Partners L.P.                 Natural Resource Partners L.P.                   Huntington WV 25705                   First Class Mail
                                                                                                Attn: Bankruptcy Department
                                                                                                30 E. Broad St., 14th Floor
Attorney General for the State of Ohio         State of Ohio Attorney General                   Columbus OH 43215                     First Class Mail




     In re: Foresight Energy LP, et al.
     Case No. 20-41308-659                                                     Page 1 of 2
                                    Case 20-41308   Doc 152    Filed 03/16/20 Entered 03/16/20 18:14:33            Main Document
                                                                          Pg 12 of 32
                                                                             Exhibit B
                                                                    Hard Copy Master Service List
                                                                      Served via first class mail
                  DESCRIPTION                                      NAME                                          ADDRESS               METHOD OF SERVICE
                                                                                              Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                              Thomas Eagleton U.S. Courthouse
United States Attorney’s Office for the         United States Attorney’s Office for the       111 S. 10th Street, 20th Floor
Eastern District of Missouri                    Eastern District of Missouri                  St. Louis MO 63102                       First Class Mail




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                  Page 2 of 2
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 13 of 32


                                    Exhibit C
                                                               Exhibit C
                                                         Email Master Service List
                                                            Served via email

                  DESCRIPTION                                       NAME                                   EMAIL
Counsel to the Ad Hoc First Lien Group and the DIP                                      idizengoff@akingump.com
Lenders                                            Akin Gump Strauss Hauer & Feld LLP   bkahn@akingump.com
                                                                                        rengel@atllp.com
Proposed Counsel to the Debtors and Debtors in                                          jwillard@atllp.com




                                                                                                                    Case 20-41308
Possession                                        Armstrong Teasdale, LLP               kredmond@atllp.com
Top 20 Unsecured Creditor                         Bankdirect Capital Finance            lgrafe@bankdirectcapital.com
                                                                                        christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)      Buchanan Ingersoll & Rooney PC        timothy.palmer@bipc.com

Counsel to Javelin Global Commodities (UK) Ltd.   Carmody MacDonald P.C.                thr@carmodymacdonald.com




                                                                                                                    Doc 152
Counsel to the Indenture Trustee (Wilmington)     Covington & Burling LLP               rhewitt@cov.com
Top 20 Unsecured Creditor                         Dewind One Pass Trenching LLC         steve@dewindonepass.com
Top 20 Unsecured Creditor                         Fabick Mining Inc                     nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                         Flanders Electric Motor Service       scollins@flandersinc.com




                                                                                                Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                        Steve.Williams@fuchs.com;
Top 20 Unsecured Creditor                         Fuchs Lubricants Co                   Jason.Murphy@fuchs.com
Top 20 Unsecured Creditor                         Heritage Cooperative Inc              jrichards@heritagecooperative.com
Top 20 Unsecured Creditor                         International Belt Sales LLC          JEFFREYCHURT@aol.com




                                                                                                           Pg 14 of 32
Top 20 Unsecured Creditor                         Irwin Mine And Tunneling Supply       wbaker@irwincar.com
Top 20 Unsecured Creditor                         Jabo Supply Corporation               jbazemore@jabosupply.com
Top 20 Unsecured Creditor                         Jennchem Mid‐West                     tcalandra@jennmar.com
Top 20 Unsecured Creditor                         Jennmar of West Kentucky Inc.         tcalandra@jennmar.com
Top 20 Unsecured Creditor                         Jennmar Services                      tcalandra@jennmar.com
Top 20 Unsecured Creditor                         John Fabick Tractor Company           nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                         John Fabick Tractor Company           nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                         Joy Global Conveyors Inc              dan.spears@mining.komatsu
Top 20 Unsecured Creditor                         Joy Global Undergound Mining LLC      dan.spears@mining.komatsu

Counsel to Indemnity National Insurance Company Kewa Financial Inc.                     diw@kewafinancial.com

 In re: Foresight Energy LP, et al.

                                                                                                                    Main Docum
 Case No. 20‐41308‐659                                          Page 1 of 3
                                                                   Exhibit C
                                                             Email Master Service List
                                                                Served via email

                   DESCRIPTION                                            NAME                                                                      EMAIL
Counsel to Natural Resource Partners L.P., WPP
LLC, HOD LLC, Independence Land Company, LLC,                                                    wpressman@lathropgpm.com
and Williamson Transport LLC                          Lathrop GPM LLP                            wendi.alper‐pressman@lathropgpm.com
                                                                                                 david.mayo@mayowv.com




                                                                                                                             Case 20-41308
Top 20 Unsecured Creditor                             Mayo Manufacturing Co Inc                  todd.thompson@mayowv.com
                                                                                                 ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                 Milbank LLP                                pmilender@milbank.com
Top 20 Unsecured Creditor                             Mine Supply Company                        bob.purvis@purvisindustries.com
Top 20 Unsecured Creditor                             Mt Olive & Staunton Coal Co Trust          pcloud@heylroyster.com
Top 20 Unsecured Creditor                             Natural Resource Partners LLP              gwooten@wpplp.com




                                                                                                                             Doc 152
Office of the United States Trustee for the Eastern
District of Missouri                                  Office of the United States Trustee        Carole.Ryczek@usdoj.gov
                                                                                                 pedrojimenez@paulhastings.com
Counsel to Javelin and Uniper                         Paul Hastings LLP                          irenagoldstein@paulhastings.com




                                                                                                         Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                                 pbasta@paulweiss.com
                                                      Paul, Weiss, Rifkind, Wharton & Garrison   aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession      LLP                                        slovett@paulweiss.com
Top 20 Unsecured Creditor                             Polydeck Screen Corporation                p.freissle@polydeck.com




                                                                                                                    Pg 15 of 32
Top 20 Unsecured Creditor                             R M Wilson Co Inc                          ppopicg@rmwilson.com
Top 20 Unsecured Creditor                             Rggs Land & Minerals                       blawrence@sginterests.com
Counsel to the DIP Agent                              Ropes & Gray                               patricia.chen@ropesgray.com
Securities and Exchange Commission ‐
Headquarters                                      Securities & Exchange Commission               secbankruptcy@sec.gov
                                                  Securities & Exchange Commission ‐ Chicago     secbankruptcy@sec.gov
Securities & Exchange Commission ‐ Chicago Office Office                                         bankruptcynoticeschr@sec.gov
Top 20 Unsecured Creditor                         Snf Mining Inc                                 cgannon@snfhc.com
Top 20 Unsecured Creditor                         State Electric Supply Co                       john.spoor@stateelectric.com
Attorney General for the State of Illinois        State of Illinois Attorney General             webmaster@atg.state.il.us
Attorney General for the State of Missouri        State of Missouri Attorney General             attorney.general@ago.mo.gov

 In re: Foresight Energy LP, et al.

                                                                                                                             Main Docum
 Case No. 20‐41308‐659                                              Page 2 of 3
                                                              Exhibit C
                                                        Email Master Service List
                                                           Served via email

                       DESCRIPTION                                  NAME                             EMAIL
                                                                                    nfk@stevenslee.com
                                                                                    cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan      Stevens & Lee, P.C.                adm@stevenslee.com
Top 20 Unsecured Creditor                        T. Parker Host                     Fredrik.Knutsen@tparkerhost.com




                                                                                                                Case 20-41308
Counsel to Ad Hoc First Lien Group               Thompson Coburn LLP                mbossi@thompsoncoburn.com
Top 20 Unsecured Creditor                        United Central Industrial Supply   Henry.Looney@unitedcentral.net
                                                                                    UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                        Us United Bulk Terminal            Fredrik.Knutsen@tparkerhost.com
Top 20 Unsecured Creditor                        Wallace Electrical Systems LLC     Dwallace@wallaceelectricalsystems.com
Top 20 Unsecured Creditor                        Wallace Industrial LLC             Dwallace@wallaceelectricalsystems.com




                                                                                                                Doc 152
Counsel to Natural Resource Partners L.P., WPP
LLC, HOD LLC, Independence Land Company, LLC,                                       jmclemore@williamsmullen.com
and Williamson Transport LLC                     Williams Mullen                    mmueller@williamsmullen.com
Top 20 Unsecured Creditor                        Wilmington Trust National Assoc    bbonfig@wilmingtontrust.com




                                                                                            Filed 03/16/20 Entered 03/16/20 18:14:33
Top 20 Unsecured Creditor                        Wpp LLC                            gwooten@wpplp.com
Counsel to Evansville Western Railway, Inc.      Wyatt, Tarrant & Combs, LLP        jbrice@wyattfirm.com




                                                                                                       Pg 16 of 32
 In re: Foresight Energy LP, et al.

                                                                                                                Main Docum
 Case No. 20‐41308‐659                                         Page 3 of 3
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 17 of 32


                                    Exhibit D
                                                                Exhibit D
                                                            Banks Service List
                                                         Served via first class mail

                    NAME                       ADDRESS 1                        ADDRESS 2            CITY                                         STATE POSTAL CODE
 CNB BANK & TRUST                    450 WEST SIDE SQUARE                                      CARLINVILLE                                        IL   62626
                                                                       224 ALLEGHENY STREET,
 F.N.B. WEALTH MANAGEMENT            ATTN: VICKI L. HARRIGER, CTFA     MAIL CODE: HOL          HOLLIDAYSBURG                                      PA   62959




                                                                                                                           Case 20-41308
 FIRST SOUTHERN BANK                 300 TOWER SQUARE                                          MARION                                             IL   43219
 THE HUNTINGTON NATIONAL BANK        7 EASTON OVAL                                             COLUMBUS                                           OH   16648




                                                                                                                           Doc 152
                                                                                                       Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                                                  Pg 18 of 32
In re: Foresight Energy LP, et al.

                                                                                                                           Main Docum
Case No. 20‐41308‐659                                           Page 1 of 1
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 19 of 32


                                    Exhibit E
                                                                   Exhibit E
                                                    Coal Contracts Notice Parties Service List
                                                           Served via first class mail

                         NAME                               ADDRESS 1                                     CITY                                    STATE       POSTAL CODE      COUNTRY
AMERICAN ENERGY CORPORATION                43521 MAYHUGH HILL RD                                 BEALLSVILLE                                     OH          43716
ARCHER DANIELS MIDLAND COMPANY             4666 FARIS PARKWAY                                    DECATUR                                         IL          62526
BIG RIVERS ELECTRIC CORPORATION            201 THIRD STREET                                      HENDERSON                                       KY          42420
CEMEX SOUTHEAST LLC                        1617 ARCOLA ROAD                                      DEMOPOLIS                                       AL          36732
CITY OF LAKELAND                           501 E LEMON STREET                                    LAKELAND                                        FL          33801




                                                                                                                                      Case 20-41308
DUKE ENERGY INDIANA INC                    526 SOUTH CHURCH STREET                               CHARLOTTE                                       NC          28202
DUKE ENERGY KENTUCKY, INC.                 526 SOUTH CHURCH STREET EC02F                         CHARLOTTE                                       NC          26201
DUKE ENERGY PROGRESS                       526 SOUTH CHURCH STREET EC02F                         CHARLOTTE                                       NC          26201
DYNEGY COMMERCIAL ASSET MANAGEMENT         601 TRAVIS STREET SUITE 1400                          HOUSTON                                         TX          77002
EAST KENTUCKY POWER COOPERATIVE, INC.      4775 LEXINGTON ROAD, P.O. Box 707                     WINCHESTER                                      KY          40392
FIRST ENERGY GENERATION                    341 WHITE POND DRIVE                                  AKRON                                           OH          44320
GAVIN POWER LLC                            7397 NORTH STATE ROUTE 7                              CHESHIRE                                        OH          45620
GEORGIA POWER COMPANY                      241 RALPH MCGILL BOULEVARD N E                        ATLANTA                                         GA          30308




                                                                                                                                      Doc 152
GULF POWER COMPANY                         P.O. BOX 2641                                         BIRMINGHAM                                      AL          35291

JAVELIN GLOBAL COMMODITIES LTD             THIRD FLOOR, 7 HOWICK PLACE                           LONDON                                                      SW1P 1BB       UNITED KINGDOM
LOUISVILLE GAS & ELECTRIC COMPANY          820 WEST BROADWAY                                     LOUISVILLE                                      KY          40202




                                                                                                                  Filed 03/16/20 Entered 03/16/20 18:14:33
ORLANDO UTILITIES COMMISSION               P.O. BOX 3193                                         ORLANDO                                         FL          32802
SANTEE COOPER                              ONE RIVERWOOD DRIVE                                   MONCKS CORNER                                   SC          29461
SOUTHERN ILLINOIS POWER COOPERATIVE        11543 LAKE OF EGYPT ROAD                              MARION                                          IL          62959
TAMPA ELECTRIC COMPANY                     702 FRANKLIN STREET PLAZA 7                           TAMPA                                           FL          33602
TENNESSEE VALLEY AUTHORITY                 DEPARTMENT 888‐018                                    KNOXVILLE                                       TN          37995‐8018




                                                                                                                             Pg 20 of 32
THE AMERICAN COAL COMPANY                  46226 NATIONAL ROAD                                   ST CLAIRSVILLE                                  OH          43950




                                                                                                                                      Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308‐659                                        Page 1 of 1
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 21 of 32


                                    Exhibit F
                                                     Exhibit F
                                          Obligee Notice Parties Service List
                                              Served via first class mail

                           NAME                  ADDRESS 1                  ADDRESS 2        CITY                                      STATE    POSTAL CODE
CITY OF HILLSBORO IL                   447 S MAIN ST                                  HILLSBORO                                       IL       62049
COUNTY OF WILLIAMSON STATE OF IL       1817 N COURT STREET                            MARION                                          IL       62950
DEPT OF ARMY ST LOUIS DIS CORPS ENG    1222 SPRUCE STREET                             ST. LOUIS                                       MO       63103




                                                                                                               Case 20-41308
EAST FORK TOWNSHIP, IL                 500 SOUTH PROSPECT                  PO BOX 181 COFFEEN                                         IL       62017
EASTERN TOWNSHIP                       22165 MAIN STREET                              THOMPSONVILLE                                   IL       62890
EJ WATER COOPERATIVE                   108 S MAIN STREET                              DIETERICH                                       IL       62424
HAMILTON COUNTY HIGHWAY DEPARTMENT     100 S JACKSON                                  MCLEANSBORO                                     IL       62959
IL DEPT NAT RES DIV MINERAL MINES      1 NATURAL RESOURCES WAY                        SPRINGFIELD                                     IL       62702
IL DEPT NAT RES DIV OIL GAS            1 NATURAL RESOURCES WAY                        SPRINGFIELD                                     IL       62702
IL DEPT OF TRANSPORTATION              2300 S DIRKSEN PKWY                            SPRINGFIELD                                     IL       62764




                                                                                                               Doc 152
IL ENVIRONMENTAL PROTECTION AGENCY     77 WEST JACKSON BLVD                           CHICAGO                                         IL       60604
ILLINOIS DEPT OF NATURAL RESOURCES     1 NATURAL RESOURCES WAY                        SPRINGFIELD                                     IL       62702
JEFFREY WATKINS KATELYNN WATKINS       22190 BLACK STREET                             THOMPSONVILLE                                   IL       62890
MONTGOMERY COUNTY WATER COMPANY        P.O. BOX 335                                   DIETERICH                                       IL       62424




                                                                                           Filed 03/16/20 Entered 03/16/20 18:14:33
PEOPLE OF THE STATE OF ILLINOIS        1 NATURAL RESOURCES WAY                        SPRINGFIELD                                     IL       62702




                                                                                                      Pg 22 of 32
  In re: Foresight Energy LP, et al.

                                                                                                               Main Docum
  Case No. 20‐41308‐659                               Page 1 of 1
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 23 of 32


                                    Exhibit G
                                                               Exhibit G
                                                      Taxing Authorities Service List
                                                        Served via first class mail
                          NAME                          ADDRESS 1                       ADDRESS 2                                   CITY              STATE POSTAL CODE
                                                                                                                                                            43950‐
BELMONT COUNTY TREASURER                    101 WEST MAIN STREET                                    ST CLAIRSVILLE                                   OH     1260
BENTON HIGH SCHOOL                          511 EAST MAIN STREET                                    BENTON                                           IL     62812
BENTON LIBRARY DISTRICT                     P.O. BOX 548                                            BENTON                                           IL     62812




                                                                                                                              Case 20-41308
BOND COUNTY                                 203 W COLLEGE                                           GREENVILLE                                       IL     62246
COLT                                        3801 PGA BOULEVARD SUITE 903                            PALM BEACH GARDENS                               FL     33410
FRANKLIN COUNTY TREASURER                   P.O. BOX 967                                            BENTON                                           IL     62812
GALLATIN COUNTY TREASURER                   P.O. BOX 310                                            SHAWNEETOWN                                      IL     62984
GREGORY FX DALY COLLECTOR (ST LOUIS CITY)   P.O. BOX 66877                                          ST. LOUIS                                        MO     63166
HAMILTON COUNTY TAX ASSESSOR                100 S JACKSON ST                            ROOM 4      MC LEANSBORO                                     IL     62859
HENDERSON COUNTY SHERIFF                    20 NORTH MAIN STREET                        SUITE 112   HENDERSON                                        KY     42420




                                                                                                                              Doc 152
ILLINOIS DEPARTMENT OF REVENUE              P.O. BOX 19030                                          SPRINGFIELD                                      IL     62794‐9447
ILLINOIS DEPARTMENT OF REVENUE              P.O. BOX 19447                                          SPRINGFIELD                                      IL     62794‐9447
                                                                                                                                                            62702‐
ILLINOIS DEPT OF NATURAL RESOURCES          ONE NATURAL RESOURCES WAY                               SPRINGFIELD                                      IL     1271




                                                                                                          Filed 03/16/20 Entered 03/16/20 18:14:33
INDEPENDENCE LAND                           LOCKBOX 2495                                            COLUMBUS                                         OH     43260
INDIANA DEPARTMENT OF REVENUE               P.O. BOX 1028                                           INDIANAPOLIS                                     IN     46206‐1028
INDIANA DEPARTMENT OF REVENUE               P.O. BOX 7218                                           INDIANAPOLIS                                     IN     46206‐1028
KENTUCKY DEPARTMENT OF REVENUE              501 HIGH STREET                                         FRANKFORT                                        KY     40601




                                                                                                                     Pg 24 of 32
                                                                                                                                                            40602‐
KENTUCKY STATE TREASURER                    501 HIGH STREET                                         FRANKFORT                                        KY     0491
LOUISIANA DEPT OF REVENUE                   P.O. BOX 61030                                          NEW ORLEANS                                      LA     70161
MACOUPIN COUNTY SHERIFF                     215 S E STREET                                          CARLINVILLE                                      IL     62626
MISSOURI DEPARTMENT OF REVENUE              P.O. BOX 999                                            JEFFERSON CITY                                   MO     65105
MONTGOMERY COUNTY TREASURER                 1 COURTHOUSE SQUARE ROOM 101                            HILLSBORO                                        IL     62049
NEW RIVER ROYALTY                           3801 PGA BOULEVARD SUITE 903                            PALM BEACH GARDENS                               FL     33410
OFFICE OF SURFACE MINING                    P.O. BOX 979068                                         ST. LOUIS                                        MO     63197‐9000
POSEY COUNTY TREASURER                      126 E THIRD ST                                          MOUNT VERNON                                     IN     47620
REND LAKE COLLEGE                           468 KEN GRAY PARKWAY                                    INA                                              IL     62846
REND LAKE CONSERVANCY DISTRICT              P.O. Box 907                                            BENTON                                           IL     62812
RGGS                                        100 WAUGH DR STE 400                                    HOUSTON                                          TX     77007

     In re: Foresight Energy LP, et al.

                                                                                                                              Main Docum
     Case No. 20‐41308‐659                                      Page 1 of 2
                                                             Exhibit G
                                                    Taxing Authorities Service List
                                                      Served via first class mail
                   NAME                                ADDRESS 1                      ADDRESS 2            CITY                                     STATE   POSTAL CODE
RUGER                                     3801 PGA BOULEVARD SUITE 903                            PALM BEACH GARDENS                               FL       33410
SALINE COUNTY TREASURER                   10 E POPLAR STREET                                      HARRISBURG                                       IL       62946
WILLIAMSON COUNTY TREASURER               407 N MONROE STE 104                                    MARION                                           IL       62959
WPP                                       LOCKBOX 2495                                            COLUMBUS                                         OH       43260




                                                                                                                            Case 20-41308
                                                                                                                            Doc 152
                                                                                                        Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                                                   Pg 25 of 32
     In re: Foresight Energy LP, et al.

                                                                                                                            Main Docum
     Case No. 20‐41308‐659                                    Page 2 of 2
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 26 of 32


                                    Exhibit H
                                                                      Exhibit H
                                                                 Utilities Service List
                                                               Served via first class mail
                     NAME                                ADDRESS 1                              ADDRESS 2              CITY                                   STATE    POSTAL CODE
AKIN WATER DISTRICT                      ATTN: PRESIDENT OR GENERAL COUNSEL            8339 BOLEN STORE RD      THOMPSONVILLE                              IL         62890
AMEREN ILLINOIS                          ATTN: PRESIDENT OR GENERAL COUNSEL            300 LIBERTY ST           PEORIA                                     IL         61602
AT&T                                     PO BOX 105262                                                          ATLANTA                                    GA         30348
AT&T                                     PO BOX 5080                                                            CAROL STREAM                               IL         60197‐5080
AT&T                                     PO BOX 6463                                                            CAROL STREAM                               IL         60197‐6463




                                                                                                                                    Case 20-41308
AT&T TELECONFERENCE SERVICES             PO BOX 5002                                                            CAROL STREAM                               IL         60197‐5002
BULLDOG SYSTEMS, LLC                     PO BOX 788                                                             HARRISBURG                                 IL         62946
CENTURYLINK                              BUSINESS SERVICES                             PO BOX 52187             PHOENIX                                    AZ         85072‐2187
CITY OF HILLSBORO                        PO BOX 556                                                             HILLSBORO                                  IL         62049‐0556
CMC RURAL WATER DISTRICT                 PO BOX 468                                                             CARLINVILLE                                IL         62626‐0468
CONFERTEL                                ATTN: PRESIDENT OR GENERAL COUNSEL            2385 CAMINO VIDA ROBLE   CARLSBAD                                   CA         92011
CONSOLIDATED COMMUNICATIONS              PO Box 7001                                                            MATTOON                                    IL         61938‐7001
CORINTH WATER DISTRICT                   ATTN: PRESIDENT OR GENERAL COUNSEL            20219 CORINTH ROAD       PITTSBURG                                  IL         62974




                                                                                                                                    Doc 152
CWI OF ILLINOIS 732 REPUBLIC SERVICES    ATTN: PRESIDENT OR GENERAL COUNSEL            1540 LANDFILL RD         DE SOTO                                    IL         62924
DC WASTE & RECYCLING, INC                PO BOX 20                                                              HILLSBORO                                  IL         62049
FLOWERS SANITATION SERVICE               ATTN: PRESIDENT OR GENERAL COUNSEL            900 W FORTUNE ST         VIRDEN                                     IL         62690
FRONTIER COMMUNICATIONS                  PO Box 20567                                                           ROCHESTER                                  NY         14602‐0567
FUTIVA LLC                               ATTN: PRESIDENT OR GENERAL COUNSEL            201 ROUTE 142 E          DAHLGREN                                   IL         62828




                                                                                                                Filed 03/16/20 Entered 03/16/20 18:14:33
HAMILTON COUNTY WATER DISTRICT           PO BOX 220                                    108 EAST BROADWAY        MCLEANSBORO                                IL         62859
HOSTWAY                                  PO Box 3480                                                            CHICAGO                                    IL         60654
LEVEL 3 CENTURY LINK                     ATTN: PRESIDENT OR GENERAL COUNSEL            1025 ELDORADO BLVD       BLOOMFIELD                                 CO         80021
MJM ELECTRIC                             PO BOX 80                                     264 NORTH EAST ST.       CARLINVILLE                                IL         62626‐0080




                                                                                                                           Pg 27 of 32
REND LAKE CONSERVANCY DISTRICT           PO BOX 907                                                             BENTON                                     IL         62812
REPUBLIC SERVICES                        ATTN: PRESIDENT OR GENERAL COUNSEL            716 SKYLINE DR           MARION                                     IL         62959
SIT CO LLC                               ATTN: PRESIDENT OR GENERAL COUNSEL            4631 O'HARA DR           EVANSVILLE                                 IN         47711‐2864
SOUTHEASTERN ILLINOIS ELECTRIC           ATTN: PRESIDENT OR GENERAL COUNSEL            100 COOPERATIVE WAY      CARRIER MILLS                              IL         62917
SPECTRUM BUSINESS CHARTER COMMUNICATIONS ATTN: PRESIDENT OR GENERAL COUNSEL            4145 S FALKENBURG RD     RIVERVIEW                                  FL         33578‐8652
VECTREN ENERGY DELIVERY                  ATTN: PRESIDENT OR GENERAL COUNSEL            211 NW RIVERSIDE DR      EVANSVILLE                                 IN         47708
VERIZON                                  PO BOX 489                                                             NEWARK                                     NJ         07101‐0489
WAYNE‐WHITE COUNTIES ELEC COOP           PO DRAWER E                                                            FAIRFIELD                                  IL         62837‐0090
WINDSTREAM                               ATTN: CUSTOMER CARE                           PO BOX 3177              CEDAR RAPIDS                               IA         52406‐3177




                                                                                                                                    Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308‐659                                           Page 1 of 1
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 28 of 32


                                    Exhibit I
                                                                Exhibit I
                                                 Ordinary Course Professionals Service List
                                                         Served via first class mail

                        NAME                                           ADDRESS 1                   CITY                                    STATE    POSTAL CODE
BENESCH, FRIEDLANDER, COPLAN AND ARONOFF LLP            200 PUBLIC SQUARE #2300               CLEVELAND                                   OH       44114‐2378
BINGHAM GREENEBAUM DOLL LLP                             3913 SOLUTIONS CENTER                 CHICAGO                                     IL       60677‐3009
BLACK BALLARD MCDONALD PC                               108 S NINTH STREET                    MT VERNON                                   IL       62864
CIUNI & PANICHI INC                                     25201 CHAGRIN BOULEVARD 200           BEACHWOOD                                   OH       44122




                                                                                                                   Case 20-41308
DINSMORE AND SHOHL LLP                                  P.O. BOX 639038                       CINCINNATI                                  OH       45263‐9038
ERNST & YOUNG LLP                                       PO BOX 640382                         PITTSBURGH                                  PA       15264‐0382
GREENSFELDER, HEMKER & GALE, P.C.                       10 S BROADWAY, SUITE 2000             ST LOUIS                                    MO       63102
HARDY PENCE PLLC                                        P.O. BOX 2548                         CHARLESTON                                  WV       25329
HEYL, ROYSTER, VOELKER & ALLEN, P.C.                    300 HAMILTON BLVD                     PEORIA                                      IL       61601‐6199
KUPIEC & MARTINE, LLC                                   600 WEST VAN BUREN STREET, STE 202    CHICAGO                                     IL       60607




                                                                                                                   Doc 152
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.          P.O. Box 89                           COLUMBIA                                    SC       29202
PILLSBURY WINTHROP SHAW PITTMAN LLP                     P.O. Box 30769                        NEW YORK                                    NY       10087‐0769
POLSINELLI PC                                           P.O. BOX 878681                       KANSAS CITY                                 MO       64187‐8681
PRICEWATERHOUSECOOPERS LLP                              PO BOX 75647                          CHICAGO                                     IL       60675‐5647




                                                                                               Filed 03/16/20 Entered 03/16/20 18:14:33
PROTIVITI INC                                           12269 COLLECTIONS CENTER DRIVE        CHICAGO                                     IL       60693
SANDBERG PHOENIX & VON GONTARD PC                       P.O. BOX 14369                        ST LOUIS                                    MO       63178
SANDBERG PHOENIX & VON GONTARD PC                       P.O. Box 14369                        ST LOUIS                                    MO       63178
SHANDS, ELBERT, GIANOULAKIS & GILJUM, LLP               1 N BRENWOOD BLVD, SUITE 800          ST LOUIS                                    MO       63105‐3925




                                                                                                          Pg 29 of 32
SWANSON MARTIN & BELL LLP                               330 NORTH WABASH SUITE 3300           CHICAGO                                     IL       60611
THE BRENNAN GROUP LLC                                   12221 BIG BEND RD                     ST LOUIS                                    MO       63122
WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP             150 EAST 42ND STREET                  NEW YORK                                    NY       10017‐5639




   In re: Foresight Energy LP, et al.

                                                                                                                   Main Docum
   Case No. 20‐41308‐659                                        Page 1 of 1
Case 20-41308   Doc 152   Filed 03/16/20 Entered 03/16/20 18:14:33   Main Document
                                     Pg 30 of 32


                                    Exhibit J
                                                                        Exhibit J
                                                               Insurance Parties Service List
                                                                 Served via first class mail

                      NAME                                       ADDRESS 1                                CITY                                 STATE            POSTAL CODE       COUNTRY
ACE AMERICAN INSURANCE COMPANY             2465 KUSER ROAD SUITE 202                            HAMILTON                                      NJ               08690
AGCS                                       1817 N COURT STREET                                  MARION                                        IL               62950
AIG                                        150 NORTH FIELD DRIVE SUITE 190                      LAKE FOREST                                   IL               60045
AIG NATIONAL UNION FIRE INS                175 WATER STREET                                     NEW YORK                                      NY               10038
APOLLO CONSORTIUM                          150 NORTH FIELD DRIVE SUITE 190                      LAKE FOREST                                   IL               60045




                                                                                                                                        Case 20-41308
ARGO BERMUDA                               ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
ARGONAUT INSURANCE COMPANY                 654 MAIN STREET                                      ROCKWOOD                                      PA               15557
ASPEN                                      590 MADISON AVENUE, 7TH FLOOR                        NEW YORK                                      NY               10022
AWAC BERMUDA                               ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
AXIS USA                                   111 SOUTH WACKER DRIVE, SUITE 3500                   CHICAGO                                       IL               60606
BRIT US                                    RT SPECIALTY LLC 500 W MONROE ST, 30TH FL            CHICAGO                                       IL               60661
CNA                                        1000 WILSHIRE AVE, SUITE 1800                        LOS ANGELES                                   CA               90017
CONTINENTAL CASUALTY INSURANCE COMPANY     151 NORTH FRANKLIN STREET                            CHICAGO                                       IL               60606




                                                                                                                                        Doc 152
CONTINENTAL INSURANCE CO                   500 COLLEGE ROAD EAST                                PRINCETON                                     NJ               08540
ENDURANCE AMERICAN INSURANCE CO.           ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
EVANSTON INSURANCE CO                      10 PARKWAY NORTH                                     DEERFIELD                                     IL               60015
HARTFORD FINANCIAL SERVICES GROUP          277 PARK AVENUE, 15TH FLOOR                          NEW YORK                                      NY               10172
HIIG                                       6430 SOUTH FIDDLERS GREEN CIRCLE, SUITE 400          GREENWOOD VILLAGE                             CO               80111




                                                                                                                    Filed 03/16/20 Entered 03/16/20 18:14:33
ILLINOIS NATIONAL INSURANCE CO             175 WATER STREET                                     NEW YORK                                      NY               10038
INTERNATIONAL MARINE UNDERWRITERS (IMU)    ONE STATE STREET PLAZA FLOOR 31                      NEW YORK                                      NY               10004
IRONSHORE SPECIALTY INSURANCE COMPANY      175 BERKELEY STREET                                  BOSTON                                        MA               02116
LEXINGTON INSURANCE COMPANY                1300 E 9TH STREET SUITE 1400                         CLEVELAND                                     OH               44114
LIBERTY BERMUDA                            ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM




                                                                                                                               Pg 31 of 32
LIBERTY MUTUAL                             LIG MARINE MANAGERS 111 2ND AVE NE STE 1101          ST. PETERSBURG                                FL               33701
LLOYD'S (AMTRUST)                          ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
LLOYD'S (BEAZLEY LED)                      ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
LLOYD'S (MARKEL LED)                       ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
LLOYDS OF LONDON                           ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
MARKEL BERMUDA                             ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
MS AMLIN                                   ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
NATIONAL UNION FIRE INSURANCE              175 WATER STREET                                     NEW YORK                                      NY               10038
NAVIGATORS                                 1 PENN PLAZA                                         NEW YORK                                      NY               10119
OCIL BERMUDA                               ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM
ROCKWOOD CASUALTY INSURANCE COMPANY        654 MAIN STREET                                      ROCKWOOD                                      PA               15557
RSUI INDEMNITY                             945 EAST PACES FERRY RD. SUITE 1800                  ATLANTA                                       GA               30326
SOMPO (LONDON)                             1221 AVENUE OF THE AMERICAS                          NEW YORK                                      NY               10020
SOMPO INTERNATIONAL                        ED BROKING LLP 52 LEADENHALL ST                      LONDON                                                         EC3A 2EB       UNITED KINGDOM




                                                                                                                                        Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308‐659                                             Page 1 of 2
                                                                       Exhibit J
                                                              Insurance Parties Service List
                                                                Served via first class mail

                       NAME                                     ADDRESS 1                                CITY                              STATE            POSTAL CODE   COUNTRY
STARR SURPLUS LINES INSURANCE COMPANY      399 PARK AVE 8TH FL                                 NEW YORK                                   NY               10022
STARSTONE SPECIALTY INSURANCE CO.          90 SOUTH LASALLE ST, SUITE 1400                     CHICAGO                                    IL               60603
THE INS CO OF THE STATE OF PA              AIG PO BOX 30174                                    NEW YORK                                   NY               10087‐0174
THE INS CO OF THE STATE OF PA              AIG PO BOX 30174                                    NEW YORK                                   NY               10087‐0174
THE TRAVELERS INDEMNITY CO.                ONE TOWER SQUARE                                    HARTFORD                                   CT               06183




                                                                                                                                    Case 20-41308
TWIN CITY FIRE INSURANCE COMPANY           THE HARTFORD 4401 MIDDLE SETTLEMENT                 NEW HARTFORD                               NY               13413
UNDERWRITERS AT LLOYDS, LONDON             150 NORTH FIELD DRIVE SUITE 190                     LAKE FOREST                                IL               60045
UNITED STATES FIRE INS CO                  MARKET FINDERS 9117 LEESGATE RD                     LOUISVILLE                                 KY               40206
USAIG                                      125 BROAD ST. 6TH FLOOR                             NEW YORK                                   NY               10004
WATER QUALITY INSURANCE SYNDICATE          60 BROAD ST. 33RD FLOOR                             NEW YORK                                   NY               10004
XL SPECIALTY INSURANCE COMPANY             100 CONSTITUTION PLAZA, 17TH FLOOR                  HARTFORD                                   CT               06103
ZURICH                                     ZURICH TOWERS 1400 AMERICAN LN                      SCHAUMBURG                                 IL               60196




                                                                                                                                    Doc 152
                                                                                                                Filed 03/16/20 Entered 03/16/20 18:14:33
                                                                                                                           Pg 32 of 32
                                                                                                                                    Main Docum
      In re: Foresight Energy LP, et al.
      Case No. 20‐41308‐659                                            Page 2 of 2
